People v Lassiter (2022 NY Slip Op 07167)





People v Lassiter


2022 NY Slip Op 07167


Decided on December 15, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 15, 2022

Before: Renwick, J.P., Shulman, Rodriguez, Higgitt, JJ. 


Ind. No. 2606/16 Appeal No. 16906 Case No. 2019-3221 

[*1]The People of the State of New York, Respondent,
vQuran Lassiter, Defendant-Appellant.


Twyla Carter, The Legal Aid Society, New York (Nathan R. Brown of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Emily Gault of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered February 14, 2017, convicting defendant, upon his plea of guilty, of conspiracy in the second degree and attempted gang assault in the first degree, and sentencing him to an aggregate term of 7 ½ years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the mandatory surcharge and fees imposed at sentencing, and otherwise affirmed.
Although the record does not establish a valid waiver of defendant's right to appeal, we perceive no basis for reducing the sentence. Based on our interest of justice
powers, we vacate the surcharge and fees imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 15, 2022